Mr. Presiding Justice Gary delivered the opinion oe the Court. We can more briefly dispose of this case by admitting the premises of the appellant, that the justice of the peace who rendered judgment against him, and from which judgment he appealed to the Circuit Court, never obtained jurisdiction over the person of the appellant on a change of venue from another justice of the peace. Yet the justice had jurisdiction of the subject-matter, and the appeal gave the Circuit Court jurisdiction of the person of the appellant as well as of that subject-matter. Only for lack of jurisdiction by that justice over the subject-matter—not the person of the defendant—is the suit to be dismissed on his appeal from the judgment of the justice. Swingle v. Haynes, 22 Ill. 241; McGregor v. Village of Lovington, 48 Ill. App. 202. This is the only question in the case, and the judgment, rendered after refusing to dismiss the case, is affirmed.